                  Case 21-50231-KBO             Doc 5     Filed 04/21/21      Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:                                                           Chapter 7
 BAYOU STEEL BD HOLDINGS, LLC, et al.,                            Case No. 19-12153 (KBO)
                      Debtors.                                    (Jointly Administered)
 GEORGE L. MILLER, in his capacity as Chapter 7
 Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,                      Adv. Proc. No. 21-50231 (KBO)
 et al.,

                                 Plaintiff,

 vs.
                                                                  Ref. Adv. Docket No. 4
 SUNFLOWER CONSTRUCTION,

                                 Defendant.

          ORDER APPROVING STIPULATION FOR EXTENSION OF TIME
       FOR THE DEFENDANT TO ANSWER, MOVE OR OTHERWISE RESPOND
                          TO THE COMPLAINT

                 Upon consideration of the Stipulation for Extension of Time for the Defendant to
Answer, Move or Otherwise Respond to the Complaint (the “Stipulation”) filed by the Chapter 7
Trustee and the Defendant; and the Court having reviewed the Stipulation, a copy of which is
attached hereto as Exhibit 1; and good cause appearing for the relief requested therein, it is
hereby ORDERED THAT:
                 1.          The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.
                 2.          This Court retains jurisdiction with respect to all matters arising from or
related to the implementation or interpretation of this Order.




    Dated: April 21st, 2021                                 KAREN B. OWENS
    Wilmington, Delaware                                    UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:233883.1 57095/002
